Citation Nr: 1044010	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-38 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a left shoulder disorder, 
to include as secondary to the service-connected residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1967 to September 
1970. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which, inter alia, denied the Veteran's claim for service 
connection for a left shoulder condition to include as secondary 
to the service-connected residuals of a right shoulder injury.  

In May 2006, the Veteran testified at a hearing at the RO in New 
Orleans, Louisiana, before a Decision Review Officer (DRO).  A 
copy of the transcript has been associated with the record. 

The Board notes that the Veteran has also provided records and 
statements relating to issues regarding his service-connected 
residuals of a right shoulder condition and also back pain.  See 
the Veteran's claim of September 2003 and associated private 
medical treatment records, and the May 2004 notice of 
disagreement (NOD).   However, in October 2004 the AOJ requested 
clarification of any claims in addition to the current left 
shoulder condition currently on appeal, but received no response 
from the Veteran.  The duty to assist is not a one-way street; a 
claimant cannot remain passive when he has relevant information.  
See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to 
assist the Veteran, not a duty to prove his claim while the 
Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The Veteran did respond to the request for 
clarification of the issues that he would like to have addressed; 
therefore, only the claim for a left shoulder condition was 
initially raised by the Veteran.

However, there is a note, apparently from the Veteran's 
representative, associated with the September 2010 Informal Brief 
of Appellant in Appealed Case , which appears to indicate that 
the Veteran now wishes to raise a claim for an increased rating 
regarding his service-connected right shoulder.  As such, the 
issue of an increased rating for a right shoulder condition has 
been raised by the record, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  There is competent evidence that the Veteran currently 
experiences a left shoulder disorder.

2.  There is no competent or credible evidence showing that the 
Veteran's current left shoulder disorder is related to active 
military service or to his service-connected residuals of a right 
shoulder injury or that it manifested within one year of service 
discharge.


CONCLUSION OF LAW

A left shoulder disorder is not due to service-connected right 
shoulder disorder or incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
duty to notify was accomplished by way of the VCAA letter from 
the agency of original jurisdiction (AOJ) to the Veteran dated in 
November 2003.  That letter effectively satisfied the 
notification requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about 
some of the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence VA would seek to 
provide; and (3) informing him about the information and evidence 
that he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that the November 2003 VCAA notice letter did not 
fully advise the Veteran as to all the types of evidence which 
might be used to show his left shoulder disorder was connected to 
service.  In this instance, the Veteran in particular raised the 
issue of service connection on a secondary basis at the time of 
his May 2006 DRO hearing.  However, no subsequent VCAA letter was 
sent to the Veteran regarding secondary service connection.  
Nevertheless, at the time of his May 2006 DRO hearing, the 
Veteran showed that he had actual knowledge of the information 
necessary to show service connection on a secondary basis by 
stating that his physician had stated that his left shoulder 
disorder was due to "scar tissue" from his right shoulder 
injury.  See Mlechick v. Masfield, 503 F.3d 1340, 1345 (Fed. Cir. 
2007) (notice error not prejudicial when claimant has actual 
knowledge of the evidence needed to substantiate claim); Vazquez-
Flores v. Peake, 22 Vet. App. 37, 48 (2008) overturned on other 
grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 
2009) (actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to substantiate 
his or her claim).  Furthermore, the May 2006 DRO hearing and the 
October 2006 supplemental statement of the case (SSOC) both 
explicitly advised the Veteran on the issue of service connection 
on a secondary basis, and provided the Veteran with the complete 
requirements for service connection on a direct and secondary 
basis, such that a reasonable person would be aware of these 
elements of their claim.  Mlechick, 503 F.3d at 1344 (VCAA notice 
error not prejudicial when a reasonable person could be expected 
to understand from the notice what was needed).  As such, the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his service connection claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that 
the Board had erred by relying on various post-decisional 
documents for concluding that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, but determining 
nonetheless that the evidence established the appellant was 
afforded a meaningful opportunity to participate effectively in 
the adjudication of his claims, so found the error was harmless).  
In short, there has been no prejudice to the Veteran due to the 
lack of complete VCAA notice.

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary VCAA notice prior 
to initially adjudicating his claim in February 2004, the 
preferred sequence.  But in Pelegrini II, the United States Court 
of Appeals for Veterans Claims (Court) clarified that in these 
situations the VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, the VA need only ensure that 
the Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he is 
still provided proper due process.  Id. 120.  In other words, he 
must be given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the VA cured any error in the timing of the Veteran's 
notice by readjudicating the case by way of the January 2007 
SSOC, after the evidence of record showed that the Veteran had 
actual knowledge and had been made reasonably aware of the 
elements of his claim.  Therefore, since the VA cured the timing 
error and because the Veteran has not challenged the sufficiency 
of his notice, the Board finds that the AOJ adequately complied 
with the duty to notify.  In essence, any timing defect in the 
notices has been rectified by the latter readjudication.  In 
addition, the Veteran has never alleged how any error of timing 
or content has prevented him from meaningfully participating in 
the adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the provision of his VCAA 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009).

The Board also acknowledges the AOJ did not provide pre-
decisional VCAA notice that a disability rating and an effective 
date will be assigned if service connection is granted, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Regardless, since service connection is being denied, no 
disability rating or effective date will be assigned on this 
basis, so not providing additional notice concerning these 
downstream elements of the claim is moot and, therefore, at most 
harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Thus, the Veteran has received all required notice in 
this case, such that there is no error in the content of his VCAA 
notice.    

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured service treatment records (STRs), 
service personnel records (SPRs), and a VA medical examination 
regarding the nature and etiology of his left shoulder disorder.  
The Veteran has submitted personal statements, hearing testimony, 
and private medical evidence.  The Veteran has not provided 
authorization for VA to obtain any additional private medical 
records, nor has he indicated that such records exist.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claim has been 
met.

The Veteran has requested that he be provided with a magnetic 
resonance imaging (MRI) or computed axial tomography (CT) scan to 
review his left shoulder indicating that his July 2009 VA medical 
examination was inadequate without this additional testing.  See 
the Veteran's November 2006 substantive appeal (VA Form 9).  The 
Board notes that when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  A medical opinion must support its conclusion with 
an analysis the Board can consider and weigh against other 
evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a medical opinion that contains only data and conclusions 
is accorded no weight).  In this instance, the VA medical 
examiner provided a thorough examination of the Veteran, reviewed 
the evidence of record, and provided a complete opinion regarding 
the relationship of his current left shoulder disorder to service 
with a supporting rationale based on the evidence of record.  The 
VA medical examiner gave no indication that the ability to 
provide a complete professional medical opinion was in any way 
hampered by the lack of an MRI or CT study of the Veteran's left 
shoulder.  There is no evidence presented that the Veteran has 
the requisite training or experience necessary to render him 
competent to state that the VA medical examiner's opinion is 
rendered inadequate by the lack of such medical testing.  See 
Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Furthermore, 
the Veteran has not provided any competent evidence to support 
such a conclusion, or to show that the VA medical examiner's 
conclusions were in error due to the lack of an MRI study of the 
Veteran's current left shoulder disorder.  Therefore, as the VA 
medical examination provided the opinion required, with an 
opinion and rationale regarding its relationship to service and 
to his service-connected residuals of a right shoulder injury, 
and based the conclusions reached on the evidence of record, the 
Board concludes that no further development in terms of further 
testing is necessary and the duty to assist the Veteran has been 
met.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Some diseases are chronic, such as arthritis, and therefore will 
be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

A disability can also be service connected if it is proximately 
due to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  A claim for secondary service connection 
requires competent medical evidence linking the asserted 
secondary disorder to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 
Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 
(1999) (both indicating, like Velez, that competent medical nexus 
evidence is required to associate a disorder with a service-
connected disability).

In short, in order to establish entitlement to service connection 
on this secondary basis, there must be:  (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus (i.e., 
link) between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection may be 
made.  This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what appear 
to be substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which clearly favors the claimant.

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Left Shoulder Disorder, to 
Include as Secondary to or Aggravated by the Service-Connected 
Residuals of Right Shoulder Injury

The Veteran maintains that he is entitled to service connection 
for a left shoulder disorder either as directly due to an in-
service right shoulder injury, or as secondary to his service-
connected residuals of a right shoulder injury.  See the 
Veteran's September 2003 claim, the May 2004 NOD, and December 
2003 statements, see also the Veteran's May 2006 DRO hearing, as 
well as the Veteran's representative's April 2007 statement and 
September 2010 Informal Brief of Appellant in Appealed Case. 

The Federal Circuit Court has held that VA has a duty, when 
determining service connection, to consider all theories of 
entitlement, both direct and secondary.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 
1306, 1310 (Fed. Cir. 2004).  The Board is required to consider 
all issues which have been raised either by the claimant, or by 
the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 
552 (2008).  In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the 
Court held that secondary service connection under 38 C.F.R. 
§ 3.310 may be granted for aggravation of a Veteran's non-
service-connected condition beyond its natural progression by a 
service-connected condition.  As such, the Board must consider 
all theories of entitlement, including whether or not the 
Veteran's left shoulder disorder is a direct result of his 
service, secondary to his residuals of a right shoulder injury, 
and/or if the Veteran's non-service-connected left shoulder 
disorder may have been aggravated beyond its natural progression 
by the Veteran's service-connected residuals of a right shoulder 
injury.

The first requirement for any service-connection claim - on 
either a direct or secondary basis - is the existence of a 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 (1998).  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see 
Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected disease or 
injury to cases where such incidents had resulted in a 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).

In this case, at the time of his claim in September 2003 the 
Veteran submitted various private treatment records.  Among these 
records is a February 1995 MRI from St. Tammany Hospital which 
noted a degenerative change in the Veteran's left glenohumeral 
joint.  The Veteran also submitted private treatment records from 
January and March 1995 and July 1998 from P. Doty, M.D., which 
note treatment for pain associated with his degenerative joint 
disorder as well as indicating a later diagnosis of bursitis.  
The Veteran has also indicated that he continues to currently 
experience left shoulder pain from this disorder.  See the 
Veteran's September 2003 claim, the May 2004 NOD, December 2003 
statements.  The Veteran is competent to report continued pain 
from a previously diagnosed joint disorder such as this.  See 
Jandreau, 492 F.3d at 1377; see also 38 C.F.R. § 3.159(a)(1).  As 
such, there is competent evidence that the Veteran currently 
experiences a left shoulder disorder.

Consequently, the determinative issue is whether the Veteran's 
current left shoulder disorder disability is attributable to the 
Veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, also, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  

The Veteran's STRs reveal that he experienced a right shoulder 
injury in September 1968.  Therefore, there is evidence of an in-
service incident to which the Veteran's left shoulder disorder 
might be connected.  See Shedden v. Principi, 381 F.3d at 1167 
(Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Furthermore, the Board acknowledges that the Veteran was 
granted service connection for the residuals of this right 
shoulder injury, indicated as a fracture of the right clavicle 
and scapula and scars due to a laceration of the right posterior 
shoulder in April 1971, which the Veteran could show is connected 
to his current left shoulder disorder for entitlement on a 
secondary or aggravated basis.  Velez v. West, 11 Vet. App. at 
158; Wallin v. West, 11 Vet. App. at 512.

Regarding service-connection on a direct basis, the Veteran has 
alleged multiple times that he has had left shoulder pain ever 
since a right shoulder injury in service.  See the Veteran's May 
2004 NOD, and December 2003 statements.  The Veteran is competent 
to indicate that his current left shoulder disorder began during 
his active service and continued to the present.  See Layno, at 
469; see also 38 C.F.R. § 3.159(a)(1).  In such an instance, the 
Veteran's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine the 
appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the credibility 
and probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its rejection 
of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 
Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
The competence of evidence, the Court has held, is a 
legal concept, which is useful in determining whether testimony 
may be heard and considered by the trier of fact, while the 
credibility of such evidence is a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, 
supra.  

When weighing lay evidence such as this, the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

The Veteran's statements in this regard have been remarkably 
inconsistent.  In December 2003, the Veteran indicated that, 
since his injury while serving in Vietnam, he has experienced 
"constant pain in [his] left shoulder."  However, at his DRO 
hearing he indicated that he did not have any left shoulder pain 
until about five years after his military service.  In addition, 
as noted below, the Veteran has an extensive history relating to 
his service-connected residuals of a right shoulder injury.  The 
Veteran has not offered any plausible explanation for why, if he 
was experiencing such a disorder, he would have waited to report 
such a disorder to VA until September 2003, over 30 years after 
his release from active duty.  In light of the Veteran's 
inconsistent statements and the fact that the Veteran's claimed 
history of left shoulder pain is inconsistent with the evidence 
of record, his statements regarding a history of his left 
shoulder pain are not credible.  

Finally, the Board finds that the weight of the probative medical 
evidence shows that the Veteran did not have a chronic left 
shoulder condition during service, nor did he have continuity of 
symptomatology of such a disorder after his military service.  As 
noted above, the Veteran's STRs show that he was treated for a 
right shoulder injury in September 1968.  At the time, he was 
provided with an x-ray which diagnosed him with a fracture of the 
right scapula.  STRs also document treatment for this right 
shoulder injury in October 1968.  However, none of these STRs 
indicate any injury to the Veteran's left shoulder.  Furthermore, 
the Veteran's August 1970 separation examination shows that both 
of his upper extremities were considered normal at that time.  As 
such, there is no evidence that the Veteran experienced a chronic 
left shoulder condition during his active military service, in 
fact the medical evidence indicates that he did not experience 
such a disorder.  The Veteran's STRs, as a whole, show that he 
did not experience a chronic left shoulder disorder during his 
military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97.  

After service, the medical evidence of record also contradicts 
the Veteran's statements of a history of left shoulder pain 
dating from service.  The Veteran was provided with a VA medical 
examination in February 1971 to assess the residuals of his right 
shoulder injury.  This orthopedic examination found healed 
fractures of the right scapula and clavicle, with no indication 
of any left shoulder residuals.  The Veteran's medical records 
were generated with a view towards ascertaining his then-state of 
physical and mental fitness; they are akin to statements of 
diagnosis and treatment and are of increased probative value.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, 
such as the Veteran's service treatment records, has greater 
probative value than reported history).  Finally, the VA medical 
examination of July 2009 found that the Veteran's right shoulder 
injury had produced "no sequllae" in the left shoulder.  The 
Board cannot determine that lay evidence lacks credibility solely 
because it is unaccompanied by contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1336-37.  The Board may, however, consider 
a lack of contemporaneous medical evidence as one factor in 
determining the credibility of lay evidence.  Id. at 1337.  In 
this case, it is not the absence of evidence over the years since 
the Veteran's discharge, but the Veteran's inconsistent 
statements regarding his claims of a history of continuous 
symptoms since service that the Board finds unpersuasive.  
Therefore, overall, the probative weight of the in-service and 
post-service medical and lay evidence does not demonstrate 
evidence of continuity of any in-service symptomatology from 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Finally, the Veteran's statements of a connection between his 
current left shoulder disorder and his service, or a connection 
to his service-connected residuals of a right shoulder injury are 
contradicted by the medical evidence of record.  The July 2009 VA 
medical opinion provides compelling evidence against a finding of 
a nexus between the Veteran's current left shoulder disorder and 
his period of active service, or between his left shoulder 
disorder and the residuals of his right shoulder injury.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); see also Wallin, at 512.  The medical examiner in July 
2009, who is an uninterested observer in the Veteran's claim, 
concluded that the Veteran's current left shoulder disorder is 
not related to his service, and indicated that any current left 
shoulder disorder was neither secondary to nor aggravated by his 
in-service right shoulder injury.  The examiner expressly 
indicated that the Veteran's left shoulder condition was not 
"due to or the result of" a right shoulder fracture, nor did 
the Veteran experience any left shoulder injury at the time of 
his right shoulder injury.  The VA medical examiner also 
indicated that the Veteran's right shoulder fracture had produced 
no sequelae (or aftereffects) in either shoulder.  The examiner 
based these conclusions on several pieces of evidence.  First, 
the examiner noted the fact that the soft tissue wound was 
relatively trivial.  The examiner also noted that the location of 
the Veteran's scapula injury was not related to the Veteran's 
shoulder joints, and indicated that such an injury "would not 
have any immediate [or] delayed effect" on the Veteran's left 
shoulder.  Finally, the VA medical examiner indicated that his 
opinion was based on a history of 40 years of orthopedic 
experience, and the nature of the in-service right shoulder 
fracture experienced by the Veteran.  The VA examiner thoroughly 
reviewed the Veteran's claims file and medical records, examined 
the Veteran, and comprehensively reviewed the Veteran's medical 
history as well as the history provided by the Veteran.  As such, 
in stating that the Veteran's right shoulder injury did not have 
any immediate or delayed effect on his left shoulder the VA 
medical examiner has clearly indicated that there is no 
connection on a direct or secondary basis, and that the Veteran's 
left shoulder has not been aggravated by his service connected 
right shoulder injury residuals, and provided a rationale to 
support that conclusion.  

The Board further notes that the VA medical examiner's statements 
are supported by his review of the medical evidence of record, 
the Veteran's history, and a complete evaluation of the Veteran's 
right shoulder, as well as the history of the Veteran's residuals 
of a right shoulder injury which have been service-connected at a 
0 percent disability rating since the date that these conditions 
were granted with an effective date of September 12, 1970 (over 
35 years ago).  The July 2009 VA medical examiner's opinion is 
thorough, based on a review of the evidence of record, and 
provide a rationale for the opinion reached, and as such is 
adequate for rating purposes.  See Nieves-Rodriguez; Stefl, 
supra.  Therefore, the Board concludes that the weight of the 
medical evidence is against a finding of service connection for 
the left shoulder disability on the basis of either direct or 
secondary service connection or on the basis of aggravation by 
his service-connected residuals of a right shoulder injury.

The Veteran has indicated that he felt that his left shoulder 
condition may be related to his right shoulder injury, and that 
his treating physician indicated that the two were related.  See 
the DRO hearing transcript.  There is no evidence presented that 
the Veteran has the requisite training or experience necessary to 
render him competent to make such a determination.  See Layno, at 
469; see also 38 C.F.R. § 3.159(a)(1).  In addition, the Board 
has already concluded that the Veteran's statements in regard to 
his left shoulder history are not credible, and as such, his 
statement that his physician indicated that his left shoulder 
problem was due to "scar tissue" is also not credible.  
Furthermore, the first indication of any specific left shoulder 
symptomatology dates from the January 1995 private treatment 
record from Dr. Doty.  The Federal Circuit Court has held that an 
extensive lapse of time between the alleged events in service and 
the initial manifestation of the subsequently reported symptoms 
and/or treatment is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Therefore, there is no competent or 
credible evidence of a connection between the Veteran's current 
left shoulder disorder and his service-connected residuals of a 
right shoulder injury.  In fact, as indicated above, the 
competent medical evidence of record weighs against such a 
conclusion.  Likewise, with no competent or credible evidence of 
a left shoulder disorder within one year after service, or indeed 
until the January 1995 private medical treatment record from Dr. 
Doty, about 25 years after service, the Veteran is not entitled 
to application of the presumptive provisions either regarding a 
degenerative joint disease.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for service 
connection, on a direct, secondary, or aggravation basis, for a 
left shoulder disorder in the light most favorable to the 
Veteran, the Board finds that the preponderance of the evidence 
is against service connection for a left shoulder disorder on a 
direct or presumptive basis, or as secondary to or aggravated by 
his service-connected residuals of a fracture of a right shoulder 
injury, and there is no reasonable doubt to resolve in the 
Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


ORDER

Service connection for left shoulder disorder, including as 
secondary to service-connected residuals of a right shoulder 
injury, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


